Case 2:20-cv-00180-JLB-MRM Document 29-21 Filed 05/18/20 Page 1 of 7 PageID 506




            EXHIBIT 21
Case 2:20-cv-00180-JLB-MRM Document 29-21 Filed 05/18/20 Page 2 of 7 PageID 507
Case 2:20-cv-00180-JLB-MRM Document 29-21 Filed 05/18/20 Page 3 of 7 PageID 508
Case 2:20-cv-00180-JLB-MRM Document 29-21 Filed 05/18/20 Page 4 of 7 PageID 509
       Case 2:20-cv-00180-JLB-MRM Document 29-21 Filed 05/18/20 Page 5 of 7 PageID 510


                           https://nyti.ms/29o0bAh



Semen Tested in Jogger Case Was Not That of Defendants
By Ronald Sullivan

July 14, 1990




                                   See the article in its original context from
                               July 14, 1990, Section 1, Page 25 Buy Reprints


                                            VIEW ON TIMESMACHINE



                                   TimesMachine is an exclusive beneﬁt for home
                                         delivery and digital subscribers.



About the Archive
This is a digitized version of an article from The Times’s print archive, before the start of online
publication in 1996. To preserve these articles as they originally appeared, The Times does not alter,
edit or update them.

Occasionally the digitization process introduces transcription errors or other problems; we are
continuing to work to improve these archived versions.
     Case 2:20-cv-00180-JLB-MRM Document 29-21 Filed 05/18/20 Page 6 of 7 PageID 511


A scientiﬁc expert from the Federal Bureau of Investigation testiﬁed yesterday that a DNA
analysis of semen found in the jogger in Central Park did not match any defendants charged
with her rape and attempted murder.

Although the prosecution does not have to establish ejaculation took place to prove rape, the
testimony was regarded by defense lawyers as the ﬁrst major break in a trial they conceded
had thus far gone badly for them.

''It weakens the prosecution's case tremendously,'' said Peter Rivera, the lawyer for one of
the three defendants, 15-year-old Raymond Santana.

The testimony also appeared to contradict statements that the expert made moments
earlier as a witness for the prosecution.

No DNA Link to Defendants

The witness, Dwight Adams, an expert in DNA analysis at the F.B.I. crime laboratory in
Quantico, Va., said under questioning from Arthur Clements, an assistant District Attorney,
that a DNA analysis of the semen failed to link the defendants with the rape of the woman.

''There was no conclusive result,'' Mr. Adams said in State Supreme Court in Manhattan.
''The result of our analysis was too weak and not adequate enough to make a positive
interpretation,'' explaining that of four tests, one was ''too faint to draw any conclusions,''
and three were so faint they did not register results.

His testimony was consistent with an announcement last year by the Manhattan District
Attorney, Robert M. Morgenthau, who said the DNA results ''were inconclusive.''

But under cross-examination by Michael Joseph, the lawyer for one of the other defendants,
16-year-old Antron McCray, Mr. Adams gave a different interpretation of the results.

Easier to Exclude Than Include

''Would it be correct to say the result of even the faint test excluded my client, Antron
McCray?'' asked Mr. Joseph. ''Yes, it would,'' replied Mr. Adams. ''And did it exclude all of
the other defendants?'' he asked as the prosecutors moved as if they were going to object,
then stopped. ''Yes,'' said Mr. Adams. ''Then what you are saying is that in a DNA analysis it
is easier to exclude than include?'' Mr. Joseph asked. ''Yes,'' the witness replied. ''Are you
are saying that there is no scientiﬁc link between the victim and my client?'' asked Mr.
Joseph as Mr. Clements leapt to his feet to object.

Justice Thomas B. Galligan sustained the objection.
     Case 2:20-cv-00180-JLB-MRM Document 29-21 Filed 05/18/20 Page 7 of 7 PageID 512

As Good as Fingerprints

Through DNA analysis, the chemical composition of body ﬂuid like semen or blood is
categorized genetically. Most forensic experts say if a DNA test is done correctly, a positive
comparison is as reliable as a ﬁngerprint.

Because Mr. Adams said the DNA analysis excluded the three defendants on trial and the
three others to be tried later, ''That means there was another rapist who is still at large.'' Mr.
Rivera said as he left the courtroom.

Semen found in the woman's cervix and on her sock does not match anyone tested. Mr.
Adams said the only DNA match of semen recovered, a sample taken from the woman's
jogging pants, came from a blood sample taken from her boyfriend.

The third defendant is Yusef Salaam, 16. The three defendants to be tried later are Kevin
Richardson, 15, Steven Lopez, 16, and Kharey Wise, 17.

Incriminating Statements

Asked to explain Mr. Adams's apparent contradictory testimony, Mr. Joseph said, ''I guess
he was not telling the whole truth under direct examination, and he just felt he ought to
when I questioned him.'' Mr. Clements declined to comment. Despite the failure of the DNA
tests to link the defendants with the rape, the prosecution has told the jury that ﬁve of them
have made incriminating statements.

Detective Carlos Gonzalez testiﬁed on Thursday that Mr. McCray confessed to taking part in
the beating and rape of the woman. During cross-examination yesterday, Mr. Joseph tried to
break his testimony, suggesting that Mr. McCray was either tricked or coerced into
confessing.

But the detective sat back in the witness chair seeming to relish every challenge, telling the
jury on several occasions, ''All we wanted to get was the truth.''

Recalling the third-degree tactics of the police in gangster movies, Mr. Clements asked him,
''Did you use any hot lights? Did you draw out your guns?''

''No, never,'' Detective Gonzalez said with a smile.
